      Case 4:20-cv-01060-SWW-JJV Document 15 Filed 10/08/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

CARLOS RAY FRAZIER                                                       PLAINTIFF
ADC #650936

vs.                       NO: 4:20-cv-01060-SWW-JJV

ADAMS; et al.                                                        DEFENDANTS

                                      ORDER

      The Court has reviewed the Proposed Findings and Recommended

Disposition submitted by United States Magistrate Judge Joe J. Volpe.            No

objections have been filed. After careful consideration, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects.

      IT IS, THEREFORE, ORDERED that:

      1.     Plaintiff’s claims against Defendants Coleman, Johnson, and Iverson

are dismissed without prejudice for failure to state a claim.

      2.     Plaintiff’s claims against Defendants Adams, Berry, and Etherly

unrelated to excessive force and retaliation are dismissed without prejudice.

      3.     Plaintiff’s claims against Defendants Marshall, Baker, Elkin, Hickman,

Skillen, Brawley, Pugh, Smith and Brunner are dismissed without prejudice as

improperly joined.
     Case 4:20-cv-01060-SWW-JJV Document 15 Filed 10/08/20 Page 2 of 2




      4.     Defendants Marshall, Baker, Elkin, Hickman, Skillen, Coleman,

Johnson, Iverson, Brawley, Pugh, Smith and Brunner are dismissed from this action.

      3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from any Order adopting these recommendations would not be

taken in good faith.


      DATED this 8th day of October, 2020.
                                         /s/Susan Webber Wright
                                         UNITED STATES DISTRICT JUDGE




                                          2
